Certiorari to review the determination of the State Liquor Authority revoking petitioner’s license to sell beer at retail for consumption on the premises. Petitioner held a license for the sale of beer on premises described as being located on Vineyard avenue, Highland, N. Y. Petitioner is the lessee of the building containing the premises. Petitioner was given a hearing. The proof sustains the findings that petitioner had in a closet under the stairway of the premises a pint bottle containing apple brandy. Petitioner admitted his possession of this liquor. Section 108 of the Alcoholic Beverage Control Law * provides that a beer license may be revoked where a licensee kept or permitted to be kept liquor on the licensed premises. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.

 Added by Laws of 1934, chap. 478.—[Rep.